DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species z, shown in Figs. 47-52 in the reply filed on 10/28/2021 is acknowledged. Claims 1-14 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 11 include the recitation of rotating or pivoting endplates. Claim 1 is directed to elected Species Z, shown in Figs. 47-52. The elected species includes a gear member with an inner wall having a plurality of notches. Species Z does not include a rotating or pivoting endplate. It appears Applicant is combining different features from separate embodiments which are not disclosed together. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-8, 10, 12 and 13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rhoda et al. (U.S. 2006/0241770 A1).
Concerning claim 1, Rhoda et al. disclose an expandable prosthetic implant (see Figs. 1-13) configured to be positioned between adjacent vertebral bodies, the implant comprising: an outer member (see Fig. 5) defining a hollow portion extending from a first end to a second end; an inner member (see Fig. 4) telescopingly received within the hollow portion of the outer member such that the inner member and outer member are moveable relative to each other along a longitudinal axis, the inner member having a wall with an inner surface and an outer surface extending from a first end to a second end, the outer surface including external threads (32) extending from the first end to the second end, and the inner member having a plurality of longitudinal slots (36) extending radially through the wall from the inner surface to the outer surface; a gear member (see Figs. 6-9) having a hollow body, the gear member having an inner wall and an outer wall, the inner wall having a plurality of notches (see Fig. 9 below and note that the inner wall is threaded (62) – see par. 0032) along at least part of the inner wall, the outer wall having an array of gear teeth (see Fig. 7, element 66) along a portion of the outer wall, the gear member positioned coaxial to the inner member and outer member such that the gear 
[AltContent: textbox (Notches – also including spaces between threads (62))][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    304
    221
    media_image1.png
    Greyscale

Concerning claim 2, wherein the outer member has a wall with an inner surface and an outer surface, and at least one pin (see Fig. 2, element 38) protrudes radially inward from the inner surface of the outer member.
Concerning claim 3, wherein the at least one pin engages with at least one of the plurality of longitudinal slots (see Fig. 2, element 36) to prevent rotational movement of the inner member with 
Concerning claim 4, wherein the at least one pin extends into at least one of the plurality of longitudinal slots to ride within the longitudinal slot during expansion (see par. 0031).
Concerning claim 5, wherein the plurality of longitudinal slots are angularly spaced around the wall (see Fig. 2, element 36).
Concerning claim 6, wherein the gear teeth are positioned at an angle with respect to a proximal end of the gear member (see Fig. 3 below).
[AltContent: arrow][AltContent: textbox (Angle of gear teeth)]
    PNG
    media_image2.png
    387
    488
    media_image2.png
    Greyscale

Concerning claim 7, wherein the gear teeth extend around the entire periphery of the gear member (see Fig. 8).
Concerning claim 8, wherein the first endplate has a generally elliptical shape when viewed perpendicular to the longitudinal axis (see Fig. 6).
Concerning claim 10, wherein the second endplate has a generally elliptical shape when viewed perpendicular to the longitudinal axis (see Fig. 2 – both elements 20 and 40).
Concerning claim 12, wherein the implant includes a locking member (see Fig. 2, element 120) configured to restrict the gear member from rotating to block relative movement between the inner and outer members. It is noted that the gear member can’t rotate if the inner and outer members are fixed in relation to each other. 
Concerning claim 13, wherein the locking member protrudes radially inward from the outer member and is configured to engage the external threads of the inner member (see par. 0037). Applicant is not claiming directed engagement between the external threads and the locking member. 

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773